DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are allowed.
Information Disclosure Statement
The Information Disclosure Statement 2 September 2021 has been considered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Warren Zitlau on 11 August 2021.

The application has been amended as follows: 
Claims 9, 10, and 13:  In line 2 change “according to 1” to “according to claim 1”.
Claims 11 and 12: In line 2 change “according to 10” to “according to claim 10”.
Claim 14: In line 2 change “according to 13” to “according to claim 13”.
Claim 15: In line 2 change “according to 14” to “according to claim 14”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is U.S. Pre-grant Publication 2005/0269717 to Ohashi et al. cited in Information Disclosure Statement filed 5 February 2021 (herein Ohashi).  Ohashi teaches a pressure sensitive adhesive sheet used in producing a semiconductor chip comprising a rigid substrate, a vibration relaxation layer provided on one face of the rigid substrate, and a pressure sensitive adhesive layer provided on the other face of the rigid substrate (abstract).  Ohashi teaches that the rigid substrate has a Young’s modulus of 1000 to 30,000 MPa (paragraph 0026) wherein the Young’s modulus is measured at 23°C (paragraph 0074).  Ohashi teaches that the vibration relaxation layer is formed from a film made of a resin that can be a cured film of a curable resin or a thermoplastic resin (paragraph 0030).  Ohashi teaches that the curable resin comprises a urethane acrylate oligomer obtained by allowing a polyester or polyether polyol react with a polyisocyanate such as diphenylmethane-4,4’-diisocyante and then reacting the resulting urethane prepolymer with a hydroxyl group-containing acrylate or methacrylate such as 2-hydroxyethyl (meth)acrylate, 2-hydroxypropyl (meth)acrylate, and polyethylene glycol (meth)acrylate (paragraph 0032) to end up with a urethane acrylate oligomer with a molecular weight of 1,000 to 50,000 (paragraph 0033).  Ohashi teaches that the urethane acrylate oligomer is diluted in a photopolymerizable monomer (paragraph 0034) that can be a polyfunctional (meth)acrylate (paragraph 0035) in an amount of 5 to 900 parts by weight per 100 parts by weight of oligomer (paragraph 0036).  Examiner notes that the curable resin of Ohashi is similar to the curable resin disclosed in paragraph 0039, page 13 through paragraph 0051, page 17 of the instant specification.  However, as stated in Applicant’s Remarks filed 16 June 2021, the inventive examples and comparative examples disclosed in the instant specification demonstrate that similar compositions do not necessarily result in a buffer layer having the claimed tensile storage moduli.  Therefore, the vibration relaxation layer of Ohashi does not necessarily inherently have the claimed properties.  See MPEP 2112(V).  Furthermore, Table 1 of the instant specification shows that the claimed properties result in superior crack suppression thereby rendering the claimed properties non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783